DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the Non-Final Rejection Office Action on 10/05/2020, the Examiner rejected Claims 1-5 on the grounds of 35 USC 103 (Omori, Igarashi, Czettl, Sho). 
In view of the amendments to Claim 1, the objections directed to the claim are withdrawn.
The amended claims of the instant application are directed to a surface-coated cutting tool, comprising tool body composed of any one of a tungsten carbide-based cemented carbide, a titanium carbonitride-based cermet and a cubic boron nitride-based sintered material, and a hard coating layer provided on a surface of the tool body, wherein (a) the hard coating layer includes at least a layer of complex nitride or complex carbonitride of Ti and Al, where the complex nitride or the complex carbonitride is expressed by a composition formula: (Ti1-xAlx)(CyN1-Y), wherein X and Y satisfy 0.60 ≤ X ≤ 0.95 and 0 ≤ Y ≤ 0.005, (b) the complex nitride or complex carbonitride containing a minute amount Z of Cl such that 0.0001 ≤ Z ≤ 0.004, where Z is a content ratio of Cl in a total amount of Ti, Al, C, N, and Cl in an atomic ratio, and that (c) in a case where values of spacing of plane d(111) and d(200) are respectively calculated from X-ray diffraction spectra of (111) plane and (200) plane of crystal grains having a NaCl type face-centered cubic structure in the layer of complex nitride or complex carbonitride measured by using an X-ray diffraction device, regarding the layer of complex nitride or complex carbonitride, A(111) and A(200) defined as were calculated from the calculated values of d(111) and d(200), and an absolute value ΔA of a difference between A(111) and A(200) satisfying ΔA = |A(111) – A(200)| satisfies 0.007 Å ≤ ΔA ≤ 0.05 Å.  A search of the prior art failed to turn up a 
In particular, there was no single or combination of analogous prior art that taught the limitations directed to (c) in a case where values of spacing of plane d(111) and d(200) are respectively calculated from X-ray diffraction spectra of (111) plane and (200) plane of crystal grains having a NaCl type face-centered cubic structure in the layer of complex nitride or complex carbonitride measured by using an X-ray diffraction device, regarding the layer of complex nitride or complex carbonitride, A(111) and A(200) defined as were calculated from the calculated values of d(111) and d(200), and an absolute value ΔA of a difference between A(111) and A(200) satisfying ΔA = |A(111) – A(200)| satisfies 0.007 Å ≤ ΔA ≤ 0.05 Å.  Examiner notes that due to dependency to Claim 1, Claims 2-5 are also allowable.
In regards to Applicant’s Arguments filed on 01/04/2021, Applicant argues that using merely the same type of method with the same raw materials would not necessarily produce the same structure, as the lattice strain indicator is introduced by controlling the film-forming conditions, such as a supply period with a specific phase difference (Applicant’s Arguments, Page 5).  Applicant maintains that Omori teaches a standard procedure which does not utilize a phase difference, a lattice strain would not be expected to be introduced (Page 5), and would be difficult for one skilled in the art to attain the claimed range of ΔA as claimed, and provides support between samples in the specification and those of Omori (Page 6).  Furthermore, Applicant submits that Endler, wherein the phase difference of the supply of raw material was not applied, showed no difference based on the lattice strain constant and thus ΔA (Page 7).
In regards to Applicant’s argument, Examiner finds Applicant’s argument persuasive and places the application in condition for allowance.  As argued by the Applicant, the respective 
Therefore, Applicant’s argument is persuasive.

Applicant argues that the product of Sho would not necessarily result in the claimed characteristics of ΔA as claimed, due to noncongruent nitrogen concentration and supply period, in a similar vein to the argument towards the rejection of Omori (Applicant’s Arguments, Page 8).  Applicant argues that Sho does not disclose any teaching that would motivate one to lower the nitrogen content or increase the supply period (Applicant’s Arguments, Page 9).
In regards to Applicant’s argument, Examiner finds Applicant’s argument persuasive and places the application in condition for allowance.  As argued by the Applicant, the process of Sho differs from that of the instant application in the specific nitrogen concentration and supply period.  Furthermore, Applicant has provided further support on the record to differentiate the term of strain described in Sho from that of the instant application, which is concerned with plane spacing as opposed to mean orientation differences in the crystal grains.  Therefore, Applicant has provided sufficient evidence on the record to show that the product of Sho would not necessarily exhibit the claimed properties of the instant invention.
Therefore, Applicant’s argument is persuasive.

Applicant argues that Czettl is a general guide for CVD and is silent about the specific forming conditions used in the instant application, and per the Endler Exhibit, a film formed by LPCVD would not necessarily result in the claimed characteristics of the instant application (Applicant’s Arguments, Page 9).
In view of Applicant’s arguments, Examiner notes that as discussed above, Applicant’s argument versus Omori is persuasive regarding different film forming conditions, and is not further defined by Czettl.  
Therefore, Applicant’s argument is persuasive.

Applicant argues that there is no motivation to combine Omori and Igarashi due to the absence of the common layer, and therefore, Examiner’s argument is not appropriate (Applicant’s Argument, Page 10).
In regards to Applicant’s argument, Examiner notes that in the prior rejections based on Omori in view of Igarashi, a clear rationale was provided in terms of ensuring no reduction in film hardness and improving chipping resistance (Page 20, Non-Final Rejection (RCE)).  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  MPEP 2145.IV.  
Therefore, Applicant’s argument is not persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN CT LI
Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784